Title: To George Washington from Nicholas Cooke, 29 July 1776
From: Cooke, Nicholas
To: Washington, George



Sir,
Providence July 29th 1776

I have the Honor to acquaint your Excellency that last Evening Capt. Bucklin in a Privateer from this Place returned from a successful Cruize in which he took Five valuable Prizes bound from the British Islands in the West-Indies to Great-Britain: He informs me that on the 25th instant in Lat. 40° 20′ S.S.E. from Nantucket Shoals, upon the clearing up of a Fog, he found himself in the midst of 26 Sail of Ships, Two of which appeared very large and were all standing about West. He also tells me that on the 27th of June in Lat. 35° Long. 52° he spoke with the Ship Morris, in the Continental Service, Capt. Thomas Bell, from Havre de Grace for Philadelphia with a Lading of Duck[,] Powder, Lead &c. Captain Bell informed him that the Portuguese had seized all the American Vessels in their Ports.
A Prize, which arrived here this Day, on Thursday last spoke with Two Schooners from the Eastward bound on a Cruize, who the Day before had taken a large Ship laden with Provisions for the Enemy’s Army at New York. I am with great Esteem and Respect Sir Your Excellencys Most obedt and most humble Servant

Nichs Cooke

